236 B.R. 90 (1999)
In re W.F.C. REAL ESTATE TRUST # 1, Debtor.
Bankruptcy No. 99-24471-BKC-PGH.
United States Bankruptcy Court, S.D. Florida, Fort Lauderdale Division.
July 9, 1999.

ORDER DISMISSING CHAPTER 13 CASE WITH PREJUDICE
PAUL HYMAN, Jr., Bankruptcy Judge.
THIS MATTER came before the Court sua sponte. The Debtor in the above-captioned Chapter 13 Bankruptcy Case is a trust. Section 109(e) of the Bankruptcy Code requires that a Chapter 13 debtor be an "individual with regular income." Under § 101(30) of the Bankruptcy Code, an individual with regular income is an "individual whose income is sufficiently stable and regular to enable such individual to make payments under a plan under chapter 13 of this title, other than a stockbroker or a commodity broker." Neither of *91 these provisions nor their respective legislative histories indicate that a trust qualifies as an "individual with regular income."
Collier, referring to § 101(41)'s definition of "person," notes that the Bankruptcy Code differentiates between an individual and a corporation, a partnership, and a municipality. COLLIER ON BANKRUPTCY, ¶ 101.30[3] (15th ed. rev.1996). Section 101(41) states that "`person' includes individual, partnership, and corporation[.]" It logically follows, therefore, that a partnership or a corporation cannot be an individual. This does not necessarily mean that a trust cannot be an individual.
Black's Law Dictionary defines an individual as "a single person ... and also, ... a private or natural person as distinguished from a partnership, corporation, or association[.]" BLACK'S LAW DICTIONARY (rev. 4th ed.1968). Moreover, Black's defines a trust as "[a] right of property, real or personal, held by one party for the benefit of another." BLACK'S LAW DICTIONARY (rev. 4th ed.1968). Black's further characterizes a trust as a "confidence," an "arrangement," and a "fiduciary relation." BLACK'S LAW DICTIONARY (rev. 4th ed.1968). Black's definitions of "individual" and "trust" do not seem to coincide.
Notwithstanding the fact that § 109(e) does not expressly preclude a trust from being a debtor under Chapter 13, the Court concludes, in accordance with §§ 101(30) & (41) of the Bankruptcy Code, Collier on Bankruptcy, and Black's Law Dictionary, that a trust does not qualify as an "individual with regular income" and so cannot be a debtor under Chapter 13. Therefore, based on the foregoing and with the Court being otherwise fully advised in the premises, it is hereby:
ORDERED AND ADJUDGED that the above-captioned Chapter 13 Bankruptcy Case is Dismissed with Prejudice.